Citation Nr: 1146159	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to service-connected residuals of foot frostbite. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to September 1952.  This matter is before the Board on appeal from a July 2008 rating decision of the Waco, Texas VARO.  At his request the Veteran was scheduled for a Travel Board hearing in May 2011; he withdrew the hearing request in an April 2011 statement.  In July 2011, the Board remanded the matter for development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first year following the Veteran's discharge from active duty; and the preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to his service or was caused or aggravated by his service-connected residuals of foot frostbite. 


CONCLUSION OF LAW

Service connection for a left knee disability, to include as secondary to residuals of foot frostbite, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A January 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are unavailable.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, a negative response with a formal finding on the unavailability of the Veteran's STRs from the National Personnel Records Center (NPRC) was received in April 2009.  A memorandum indicates that all avenues of search for the STRs were exhausted.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in May 2008, August 2009, and August 2011.  As will be discussed in greater detail below, the Board finds the August 2011 examination, (when the findings were consistent with those on earlier examinations) to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran's theory of entitlement to the benefit sought in this appeal is primarily one of secondary service connection.  He contends that a left knee disability developed secondary to his service-connected residuals of left foot frostbite.  In pertinent part, service connection has been established for residuals of frostbite of both feet, rated 30 percent for each foot.  As the Veteran has also advanced a contention that his left knee disability may have begun during service and persisted, the Board will also address a direct (i.e., to service) causation theory of entitlement to service connection.

As noted above, the Veteran's STRs are unavailable.  An April 2009 memorandum specified all of the procedures followed to obtain not only the STRs, but also the Veteran's 201 Personnel File, and Dallas VA Medical Center (VAMC) treatment records from 1953 to August 1998VA; all were determined to be unavailable.  The memorandum documented an April 2006 PIES request for the 201 Personnel File, to which the response was that the records were fire-related and could not be reconstructed.  In July 2006, a PIES request for the Veteran's STRs received a response indicating that complete organizational information was needed.  An August 2006 PIES request for the STRs and any morning reports received an October 2006 response which stated that morning reports were searched, and that pertinent information was not found.  In response to a request for all VA treatment records from the Dallas VAMC/Bonham Outpatient Clinic from January 1953 to March 1999, a March 2009 response stated that no such records were available from January 1953 to August 1998.

VA treatment records from August 1998 through January 2000 are silent for any findings or diagnoses regarding the left knee.  A history of right knee surgery was noted.  On January 2000 treatment, the Veteran stated that he wanted to talk to the doctor regarding medication for "knee cramping" (which knee not specified).  January 2000 to January 2007 VA treatment records are silent regarding the left knee.

On January 2007 VA cold injury protocol examination, the Veteran reported that he sustained frostbite injuries while serving in Korea from January 1952 through July 1953 with temperatures well below zero degrees, without cold weather gear.  He reported that the cold injury affected his ears, hands, and feet by extreme stiffness.  On examination, he reported cold sensitization of the ears, hands, and feet; numbness of both arms/hands; chronic pain of the hands and feet; and arthritis, stiffness, and limited motion of the fingers and toes.  His gait was normal.  There were no complaints, findings, or diagnosis regarding the left knee.

On October 2007 VA treatment, the Veteran complained of bilateral lower leg pains in his calves and soreness in his ankles.  He reported that he had been using over-the-counter Liniment oil with good results for pain control.  The Veteran was advised to lose weight and exercise, as obesity was listed among his active problems, and an elevated body mass index was noted.  There were no complaints or findings regarding his left knee.

A November 2007 X-ray of the left knee revealed mild degenerative changes in all three compartments of the knee without evidence of fracture.  It was noted that there were several surgical clips along the medial margin of the lower thigh and upper calf.

On December 2007 VA cold injury protocol examination, the Veteran walked slowly and deliberately without antalgic gait.  There were no complaints or findings regarding the left knee.

On May 2008 VA examination, the examiner noted the prior X-ray of the left knee showing mild tricompartment degenerative joint disease and diagnosed mild left knee degenerative joint disease due to aging, attrition, and obesity.  The examiner opined (with no further explanation) that there was no medical basis for a claim of left knee condition (arthritis) as secondary to cold injury to the foot, and stated that there is nothing in the orthopedic literature to support such a claim.  

On October 2008 VA treatment, the provider noted that the Veteran had gained 10 pounds since his last treatment visit, and more lower leg edema was noted.  He was again advised to lose weight and exercise due to elevated body mass index and an active problem of obesity.  On physical examination, 2+ edema of the lower extremities was noted.  There were no complaints or findings regarding the left knee.

On April 2009 VA treatment, it was noted that the Veteran underwent triple bypass surgery at Baylor Hospital in November 2008, and in February 2009 he was admitted to Paris Regional Hospital for severe anemia due to his medications, requiring transfusion.  (As the treatment records for these admissions are not relevant to this appeal, the Board need not remand the claim to obtain them.)  There were no notations of complaints or findings regarding the left knee.

On August 2009 VA cold injury examination, the Veteran's gait was noted to be mildly antalgic.  The diagnoses included residuals of cold injury to both feet as evidenced by pain, cold sensitivity, arthralgia, and impaired sensation.  There was X-ray evidence of arthritis in the right foot.  There were no complaints or findings regarding the left knee.

On November 2009 and May 2010 VA treatment, the Veteran did not complain of any uncontrolled pain.  There were no complaints or findings regarding the left knee.

On November 2010 VA treatment, the Veteran requested a "Rollawalker" and was referred for a physical therapy consultation.  There were no complaints or findings regarding the left knee.

On November 2010 VA physical therapy consult, the Veteran stated that he used a rolling walker occasionally.  He was instructed in proper gait with a rollator on flat level and on a ramp for safe ambulation.  He reported that he tended to "wobble" the wheels a bit with walking but experienced no loss of balance.  There was no discussion of the left knee.

On April 2011 examination for housebound status or permanent need for regular aid and attendance, the examining physician noted that any restrictions of the lower extremities, with particular reference to the extent of limitation of motion, atrophy, and contractures or other interference, were "normal for age".  The diagnoses were: arteriosclerotic coronary artery disease, with three CABG surgeries, the most recent in 2008; congestive heart failure with weakness and chronic pedal edema, as well as proximal leg weakness; and osteoarthritis.  Ambulatory aids such as a cane, braces, crutches, or a walker were not required for locomotion.  The Veteran reported being able to leave his house daily.

On June 2011 VA treatment, there were no complaints or findings regarding the left knee.

In its July 2011 remand, the Board noted that while the Veteran's gait was noted to be normal and not antalgic on January 2007 and December 2007 VA cold injury protocol examinations, on August 2009 VA cold injury examination his gait was noted to be mildly antalgic.  The Board stated that it thus appeared the Veteran's gait had been impaired either by the service-connected residuals of frostbite or by some other disability.  Because the May 2008 VA examination afforded the Veteran in connection with the claim on appeal did not adequately address whether his service-connected residuals of frostbite to the feet aggravated his claimed left knee disability, the Board remanded the claim for another VA nexus examination.

On August 2011 VA examination, the examiner noted January 2007 X-rays showing mild degenerative joint disease of the left knee as well as vascular clips noted in the left lower extremity.  The Veteran reported that he had had some vague aching pain in his knee over the previous few years, though he was unsure for how long.  He specifically noted that over the previous year, he had had difficulty standing for longer than 5 minutes or walking further than 50 feet; he complained of generalized pain over both knees during the previous year, noting that the right knee was considerably worse than the left knee.  He reported using a cane for ambulation primarily due to right knee pain, which occurred on a daily basis and increased with ambulation and with prolonged standing; the cane helped him steady his gait when he would get dizzy from time to time.  The examiner noted that X-rays of the feet showed metatarsophalangeal joint arthritic changes to both great toes with hallux valgus and pes planus bilaterally; the examiner noted that first metatarsophalangeal joint arthritis and hallux valgus are generally considered the result of chronic pes planus.

The Veteran stated that he had been complaining since 2005 of pain in both legs, primarily in the calf musculature bilaterally; the pain occurred with standing and walking any distance more than a step or two, and was described as aching and not burning in nature.  The examiner noted that the reported pain "began after the Veteran's third vein harvesting for his third cardiac bypass in 2005, and did not occur prior to that last surgical procedure."  The examiner noted that the incidental finding of vascular staples in the lower extremities bilaterally is secondary to this surgical procedure.  

Following a physical examination of both knees, the diagnosis was mild degenerative joint disease of the left knee; the examiner opined that this was less likely as not to have been caused by and the result of [the Veteran's] active military service.  The examiner noted the Veteran's mildly antalgic gait on examination, stating "this is with the quick component to the right secondary to right knee pain."  The examiner stated, "This does not predate the onset of the Veteran's knee pain and is not the cause of his left knee condition.  The Veteran's current degenerative disease is no more than would be anticipated in an individual his age.  It is worse on the right knee than it is on the left.  The examination does not reveal any major biomechanical cause for aggravation or causation or acceleration of the left knee degenerative disease."  Regarding whether the Veteran's left knee condition was aggravated by his service-connected residuals of cold injury to both feet, the examiner stated, "I know of no medical authority and no peer reviewed medical literature which would associate cold injury of the feet with development of a remote arthritis in the knee.  Therefore, it is my medical opinion that the left knee mild degenerative joint disease is not caused by or aggravated by the current condition of the Veteran's bilateral feet with regard to the residuals of his bilateral cold injury."  The examiner opined that the Veteran's pain in his calves with ambulation and his edema in the lower extremities "are the result of three venous harvestings which have resulted in a venous insufficiency of both the left and right legs that lead to the chronic recurrent pain in the Veteran's calves bilaterally."  The examiner opined that it is less likely as not that the Veteran's current calf pain on either the left or right side is caused by or the result of his remote cold injury to either the left or right foot.

The Veteran has also submitted VA treatment records showing findings similar to those on the VA examinations outlined above.

It is not shown nor alleged that a left knee disability became manifest in service and persisted, or that left knee arthritis was manifested in the first postservice year.  As the Veteran's STRs are unavailable, it is unknown whether he had any complaints, treatment, or diagnosis pertaining to his left knee during service.  However, there is no evidence of postservice continuity of left knee complaints; by the Veteran's own accounts, such complaints began in 2005.  Post service evaluation/treatment records provide no indication that any left knee/left leg disability may somehow be directly related to the Veteran's service.  Accordingly, service connection for a left knee disability on the basis that it was incurred or aggravated in service, or on a presumptive basis (for left knee arthritis as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  Inasmuch as any reports of longer-existing left knee/left leg complaints or symptoms are inconsistent with, and contradicted by, the Veteran's accounts on examination regarding the onset of left knee/leg problems, such reports are deemed obviously self-serving, and the Board finds them not credible.  

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On August 2011 VA examination (the report of which the Board found adequate and probative), the examiner opined that the Veteran's left knee/left leg complaints are unrelated to his service-connected residuals of left foot frostbite.  The provider noted the history of the claimed disability, and explained the rationale for the opinion, in particular that the Veteran's complaints regarding the left leg focused predominantly on the calf musculature, with the onset of such complaints after vascular surgery in 2005.  The examiner provided further rationale for the opinion by identifying other etiological factors for the left knee/left leg complaints, including the degenerative process and the effects of vascular surgery.  The examiner noted that a review of generally accepted medical literature found no support for the Veteran's alleged theory of causation.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the August 2011 VA examiner's opinion to be persuasive.  

Regarding the Veteran's own opinion that his left knee disability is due to his service-connected residuals of left foot frostbite, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between arthritis and residuals of frostbite); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion on this question of causality (which is medical in nature, and beyond lay observation) has no probative value.  See Jandreau, supra, at 1372, 1377.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Accordingly, it must be denied.






ORDER

Service connection for a left knee disability, to include as secondary to service-connected residuals of foot frostbite, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


